The defendant’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 741 (AC 12700), is granted, limited to the following issue:
“Did the Appellate Court properly affirm the defendant’s conviction for possession of a hybrid bobcat on the ground that General Statutes § 26-40a was not unconstitutionally vague as applied to the facts of this case?”
*940Decided December 12, 1994
Michael J. Graham, in support of the petition.
Jack W. Fischer, assistant state’s attorney, in opposition.